Citation Nr: 1517681	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depression, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction subsequently transferred to the RO in Wichita, Kansas.

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons the Board has recharacterized the Veteran's claim for service connection for depression in keeping with the Court's holding in Clemons.  

In the case of Velez v. Shinseki, the Court held that if a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, VA must evaluate whether the evidence submitted since the last final decision on the claim is sufficient to reopen the claim.  23 Vet. App. 199, 204 (2009).  In the present case, an October 2007 rating decision reopened the issues of entitlement to service connection for PTSD and bipolar disorder, but denied the claims on the basis that the evidence did not establish a verified stressor or the incurrence or aggravation of bipolar disorder in service.  Although the Veteran submitted a claim in March 2010 worded as one for service connection for depression, the acquired psychiatric disorder for which he seeks service connection is the same as that adjudicated previously, a mental disorder manifest by nightmares, sleeplessness, and avoidance behaviors as a result of having to unload dead bodies from aircraft during service.  The claim is thus classified as a claim to reopen a claim for service connection based on the submission of new and material evidence, as opposed to a new claim for entitlement to service connection.

A hearing was held on March 5, 2014, by means of video conferencing equipment with the appellant in Wichita, Kansas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The issue of entitlement to service connection for an acquired psychiatric disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied the Veteran's claim for service connection for bipolar disorder and PTSD; the Veteran submitted a timely Notice of Disagreement and the RO issued a Statement of the Case in September 2008.  During the relevant appeal period, the Veteran did not submit a VA Form 9 or otherwise perfect his substantive appeal.
 
2.  Evidence associated with the claims file since the October 2007 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for n acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision, in which the RO denied the Veteran's claim for service connection for PTSD and bipolar disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2014).

2.  As evidence pertinent to the claim for service connection for an acquired psychiatric disorder, received since the RO's October 2007 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for an acquired psychiatric disorder, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal by reopening.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

In an October 2007 rating decision, the RO denied the Veteran's claim for service connection for bipolar disorder and PTSD.  The Veteran submitted a timely Notice of Disagreement and the RO issues a Statement of the Case in September 2008.  During the relevant appeal period, the Veteran did not submit a VA Form 9 or otherwise perfect his substantive appeal.  The October 2007 rating decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2014).

The evidence of record for the October 2007 rating decision consisted of service medical records, VA treatment records, and statements from the Veteran.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a statement in support of claim, received by VA in May 2012, the Veteran asserted for the first time that his suicide attempt during service was caused by being overwhelmed by his contact with body bags during service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, the presence of an in-service event, injury or disease.  As noted above, the credibility of the evidence is also presumed.  Therefore it is new and material, and reopening the claim for service connection for an acquired psychiatric disorder is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened.


REMAND

Reasons for remand:  To provide the Veteran with supplemental VA examination; obtain outstanding VA treatment records; and ensure that all relevant Social Security Administration records are associated with the file.

As an initial matter, a review of the electronic claims file in the Veteran Benefits Management System (VBMS) reveals a document associated with the record by the scanning company titled "VCIP Unscannable Document(s) Placeholder," indicating that a CD from April 2011 was unscannable because it was broken.  Followup with the scanner revealed that this was a CD contained Social Security Administration (SSA) records.  While a number of SSA records have been printed and associated with the file, it is unclear whether all relevant documents from said CD have been associated with the file.  Because the Board is remanding for other development, on remand, the AOJ should make another request of the SSA for any records relating to the Veteran's application for Social Security disability benefits, and ensure that any records not yet associated with the VA claims file are added to it. 

The Veteran was scheduled for a mental disorders examination in November 2006, to which he failed to report.  The Veteran communicated later that he did not know about the psychological examination.  A notation in the file from the Veterans Health Administration states that a request should be made for the RO to reinput the request so that the Veteran can be rescheduled.  It does not appear this was ever done.  As the Veteran has not yet been evaluated by a VA examiner, and the evidence of record includes documentation of current mental health disability(ies), the Veteran's competent report of unloading caskets of deceased soldiers flown back from the Republic of Vietnam during his duty as an air cargo specialist, and continuing nightmares regarding such service, an examination should be provided.  See Mclendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

The Board notes that the most recent VA treatment record in the claims file is a January 2013 RN note from Leavenworth VA Medical Center (VAMC).  Subsequently, a report of hospitalization has been associated with the claims file indicating that the Veteran was admitted to a VA facility in August 2013 for substance abuse and for participation in the Substance Abuse Recovery and Rehabilitation Treatment Program.  As the Veteran has previously asserted that his substance abuse is related to his acquired psychiatric disorder and memories of military service, these records are likely relevant to the issue on appeal.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ must obtain VA treatment records from January 2013 to the present, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from January 2013 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits for the Veteran as well as the medical evidence upon which any decision was based, due to a notation in VBMS of an unscannable broken CD that contained SSA records.  Any responsive records not already associated with the claims file should be added by the AOJ.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file.

3.  After completing the aforementioned development, schedule the Veteran for a VA examination with an appropriate medical professional, preferably a psychiatrist or psychologist, to determine the nature and etiology of any acquired psychiatric disorder.  The claims file should be made available and reviewed by the examiner in conjunction with the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.

The examiner should then address the following:

a.  Provide a diagnosis for any acquired psychiatric disorder present at any point during the appeals period (March 2010 to present).  The examiner is advised that VA and SSA records include a diagnoses of depression and bipolar disorder.

b.  For any diagnosis provided, state whether the disability at least as likely as not (50 percent probability or greater) arose during, was caused by, or is otherwise related to any in-service disease, event, or injury.

* The examiner is advised that the Veteran has consistently reported nightmares relating to his duties unloading caskets of deceased service members flown back from Vietnam, experienced since service.  The Veteran is competent to provide such testimony, and his service personnel records indicate he served as an air cargo specialist during the Vietnam War.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the above, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


